PER CURIAM:
This claim was submitted to the Court upon a stipulation filed by the parties.
The stipulation stated the facts as follows:
On or about March 26,1 992, claimant, Phyllis Shupe, was driving her vehicle on U.S. Route 52 in Mercer County when she “suddenly saw some rocks in the road just in front of [her].” Claimant was unable to avoid these rocks and her vehicle struck the rocks.
Respondent had prior notice of rock falls at this location. Respondent has determined that there was negligence on its part and that it is compelled by a moral obligation to stipulate to a reasonable amount of damages claimed by the claimant.
Although “Rock Falls” signs are in place, respondent was unable to determine if the signs were in place on the date of claimant’s accident.
The parties agreed that full and just compensation for the damage to claimant’s vehicle as a result of this incident is $500.00.
The Court, having reviewed the Stipulation of Facts, adopts the stipulation and, further, the Court has determined that $500.00 is a fair and reasonable settlement of this claim.
Accordingly, the Court makes an award of $500.00 to the claimant.
Award of $500.00.